DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-16 are pending.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claim 1: In lines 2-3, Applicant is respectfully advised to amend “between the internal machinery” to “between 
Claims 2-16: It is respectfully suggested that the word “claim” be made lowercase. See, for example, MPEP 608.01(n).
Claim 5: The claim recites “the corrosive contaminant.” However, the antecedent for this term is apparently “corrosive contaminants” (claim 1, line 4). Therefore, Applicant is respectfully advised to either (i) amend line 4 of claim 1 to “adsorbs or absorbs a corrosive contaminant[[s]] in the fluid stream,” or (ii) amend claim 5 to “wherein the corrosive contaminants include [[is ]]a halogen gas” or similar. Applicant is respectfully advised to amend dependent claims where necessary.
Claim 11: The claim recites, “wherein removing the corrosive contaminants from the fluid stream comprises.” However, the claim depends from claim 1, which does not recite “removing the corrosive contaminants from the fluid stream.” Applicant is respectfully advised to amend the claim to 
Claims 12-16 are objected to upon the same basis as claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the halogen gas.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, claim 6 will be interpreted as depending from claim 5.
Claim 11 recites “at least about 25%” in line 2. The term “at least about” is a relative term which renders the claim indefinite.  The term “at least about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination only, the claim will be interpreted as “25% or more.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 6,123,751, hereinafter “Nelson”), and as evidenced by Srinivasan et al. (US 2017/0240985 A1, hereinafter “Srinivasan”).
Regarding claim 1, Nelson discloses a method that uses a hydrophobic medium to remove salt and moisture from the intake air of a gas turbine system (Abstract) that causes fouling of compressor blades (col. 4, lines 20-24), and therefore the corrosion thereof, as evidenced by Srinivasan ([0002], [0003]) (i.e., a method for reducing corrosion in machinery) comprising filter modules 72 (Fig. 2; col. 7, line 14) having filter elements 74 (Fig. 3; col. 7, line 28) of a second stage salt barrier arrangement 60 (col. 6, line 2) that removes or filters salt and moisture from an air stream (col. 7, lines 15-18) (i.e., contacting a filtration media with a fluid stream), the filter modules and elements being upstream of compressor blades of a turbine system (col. 8, lines 63-65), so that deliquesced salt accumulates on bottom surfaces/upstream portions of the filters 74 (col. 8, lines 30-32) (i.e., the filtration media is positioned between the internal machinery within the machine and the fluid stream entering the 
Nelson discloses all the limitations of claim 1.

Regarding claim 3, compressor blades (Nelson, col. 8, lines 63-65) are known in the art to be steel, which can undergo corrosion, as evidenced by Srinivasan ([0003]), i.e., they are corrodible.

Regarding claim 4, compressor blades (Nelson, col. 8, lines 63-65) are known in the art to be steel, as evidenced by Srinivasan ([0003]).

Regarding claim 7, Nelson discloses that a secondary air filter of the second stage barrier comprises PTFE (col. 4, lines 51-58) (i.e., a polymer).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson, and as evidenced by Merriam-Webster (Definition of Port).
Nelson discloses all the limitations of claim 1, as discussed above. Nelson further discloses that the filter modules 72 are a part of a gas turbine intake system 54 (col. 5, lines 59-60), which can be regarded as a passageway for a working fluid in an engine, and therefore can be regarded as a port, as evidenced by Merriam-Webster.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson, and as evidenced by Gore (US 4,187,390) and Henneck et al. (US 5,269,173, hereinafter “Henneck”).
Nelson discloses all the limitations of claim 1, as discussed above. Nelson discloses that a secondary air filter of the second stage barrier comprises PTFE (col. 4, lines 51-58), and further discloses Gore (col. 4, lines 57-58, 66), which teaches an expanded polytetrafluoroethylene polymer, as evidenced by Gore (claims 1 and 71), wherein expanded PTFE is impermeable to water, as evidenced by Henneck (col. 2, lines 35-38).

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson, and as evidenced by Gore.
Regarding claim 9, Nelson discloses all the limitations of claim 1, as discussed above. Nelson discloses that a secondary air filter of the second stage barrier comprises PTFE (col. 4, lines 51-58), and further discloses that the PTFE is constituted as a membrane prepared according to the methods taught by Gore (col. 4, lines 57-58, 66), which teaches an expanded polytetrafluoroethylene polymer, as evidenced by Gore (claims 1 and 71; col. 7, lines 34-35).

Regarding claim 10, discloses that a secondary air filter of the second stage barrier comprises PTFE (col. 4, lines 51-58), and that the PTFE is constituted as a membrane prepared according to the methods taught by Gore (col. 4, lines 57-58, 66), which teaches an expanded polytetrafluoroethylene polymer, as evidenced by Gore (claims 1 and 71). Nelson discloses that the filter elements are pleated (claim 10).

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (US 2006/0081128 A1, hereinafter “Ball”). 
Regarding claim 1, Ball discloses a method of removing contamination from an enclosure with a filter 70 (Fig. 18; Abstract; [0108]), the enclosure housing a disk drive 68 (i.e., machinery) ([0082], [0108]), the contaminants being corrosive pollutants and moisture ([0095]: “corrosion susceptible”; 
Ball discloses all the limitations of claim 1.

Regarding claim 2, Ball discloses that an adsorbent filter can be aligned with a breather port 24 (Fig. 3B; [0118]) (i.e., the filtration media is positioned in a fluid stream intake port of the machine). 

Regarding claims 5 and 6, Ball discloses that the contaminants may include gaseous chlorine ([0095], [0108]) (i.e., the corrosive contaminant is a halogen gas; wherein the halogen gas is chlorine).

Regarding claim 7, Ball discloses that the sorbent core 15 of the filter is a sorbent filled PTFE ([0099]) (i.e., the filtration media is a polymer).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball, and as evidenced by Mortimer (US 4,985,296) and Henneck.
Ball discloses all the limitations of claim 1, as discussed above. Ball further discloses that the sorbent core utilizes a PTFE structure as taught by Mortimer ([0099]), which is an expanded PTFE Mortimer (col. 2, line 39; col. 3, line 43), wherein expanded PTFE is impermeable to water, as evidenced by Henneck (col. 2, lines 35-38).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball, and as evidenced by Mortimer and Henneck.
Ball discloses all the limitations of claim 1, as discussed above. Ball further discloses that the sorbent core utilizes a PTFE structure as taught by Mortimer ([0099]), which is an expanded PTFE structure, as evidenced by Mortimer (col. 2, line 39; col. 3, line 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson.
Nelson discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Nelson functions the same as the method for reducing corrosion recited in claim 11.  Specifically, it is asserted that one would reasonably expect the method of Nelson would result in a removal of at least 25% of the corrosives from a fluid stream. See MPEP 2112.02. It is noted that Nelson teaches a filtered air that is substantially free of salt. 

Regarding claim 12, since Nelson discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Nelson functions the same as the method for reducing corrosion recited in claim 12.  Specifically, it is asserted that one would reasonably expect the method of Nelson would increasing a lifetime of a gas turbine (i.e., a machine) by at least one year.

Regarding claim 13, since Nelson discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Nelson functions the same as the method for reducing corrosion recited in claim 13.  Specifically, it is asserted that one would reasonably expect the method of Nelson would result in a removal of at least 50% of the corrosives from a fluid stream. See MPEP 2112.02. It is noted that Nelson teaches a filtered air that is substantially free of salt.

Regarding claim 14, since Nelson discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Nelson functions the same as the method for reducing Nelson would increasing a lifetime of a gas turbine (i.e., a machine) by at least two years.

Regarding claim 15, since Nelson discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Nelson functions the same as the method for reducing corrosion recited in claim 15.  Specifically, it is asserted that one would reasonably expect the method of Nelson would result in a removal of at least 75% of the corrosives from a fluid stream. See MPEP 2112.02. It is noted that Nelson teaches a filtered air that is substantially free of salt.

Regarding claim 16, since Nelson discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Nelson functions the same as the method for reducing corrosion recited in claim 16.  Specifically, it is asserted that one would reasonably expect the method of Nelson would increasing a lifetime of a gas turbine (i.e., a machine) by at least four years.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ball.

Regarding claim 11, since Ball discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Ball functions the same as the method for reducing corrosion recited in claim 11.  Specifically, it is asserted that one would reasonably expect the method of Ball would result in a removal of at least 25% of the corrosives from a fluid stream. See MPEP 2112.02.

Ball discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Ball functions the same as the method for reducing corrosion recited in claim 12.  Specifically, it is asserted that one would reasonably expect the method of Ball would increasing a lifetime of a gas turbine (i.e., a disk drive) by at least one year.

Regarding claim 13, since Ball discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Ball functions the same as the method for reducing corrosion recited in claim 13.  Specifically, it is asserted that one would reasonably expect the method of Ball would result in a removal of at least 50% of the corrosives from a fluid stream. See MPEP 2112.02.

Regarding claim 14, since Ball discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Ball functions the same as the method for reducing corrosion recited in claim 14.  Specifically, it is asserted that one would reasonably expect the method of Ball would increasing a lifetime of a gas turbine (i.e., a disk drive) by at least two years.

Regarding claim 15, since Ball discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Ball functions the same as the method for reducing corrosion recited in claim 15.  Specifically, it is asserted that one would reasonably expect the method of Ball would result in a removal of at least 75% of the corrosives from a fluid stream. See MPEP 2112.02. 

Ball discloses the same method for reducing corrosion in machinery, it is asserted that, absent evidence to the contrary, one would reasonably expect that the method for reducing corrosion as taught by Ball functions the same as the method for reducing corrosion recited in claim 16.  Specifically, it is asserted that one would reasonably expect the method of Ball would increasing a lifetime of a gas turbine (i.e., a disk drive) by at least four years. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 6,088,190) teaches that conventional breather filters used with disk drives cannot filter corrosive gases in the atmosphere such as chlorine (col. 1, lines 53-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/GABRIEL E GITMAN/Examiner, Art Unit 1772